DETAILED ACTION
Notice to Applicant
Claims 1-6 are pending and are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation including the line “are connected the cell voltage monitoring circuit” is interpreted to be missing the preposition “to”: “are connected to the cell voltage monitoring circuit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is not clear whether the limitation “first jumper resistors that are mounted or are not mounted” actually implies any necessary structure to the claims. If the jumper resistors may be mounted or not, it is not clear what positive structure is being imparted to the claim. The phrase “depending on whether or not each of the battery cells is used” is not definite enough to clarify what structure this might imply. It is not clear what positive structure is required in a claim that requires a “plurality of chargeable and dischargeable battery cells” that is presumably capable of being used in a way wherein “each of the battery cells” can be used or not. Does this just mean depending on whether each/all of the cells are plugged in? Intended to be used? Or does it imply some more specific structure wherein a cell receiver itself remains empty and a short circuit is created? Read most broadly, the Office could be mounted for any reason would meet the claim limitation. But then it is unclear why Applicant has inserted the limitation if it does not impart any definite structure to the claimed battery system monitoring device. The Office has interpreted it broadly to require a battery monitoring circuit with the above elements, wherein jumper resistors could be mounted in theory to form a short circuit around an unused cell connection/receiver. 
	Claim 2 is indefinite because it is unclear whether it is referring to an alternate embodiment from claim 1, whether it is referring to an embodiment of a battery system monitoring circuit that could be modified so as to be one of two possible embodiments, or whether it is referring to an embodiment in which both the “first jumper resistors” and the “second jumper resistors” are definitely required as positively structural elements. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. Claims 1 and 2 as a whole fail to set out what positive structural are necessary, and therefore mark the metes and bounds of the claims. Optionality per se is either an abstract idea or a manner of intended use that does not impart a clearly delineated positive structural feature under § 112. The Office has interpreted claim 2 to require a jumper resistor mounted at lines which connect the cell voltage detection lines adjacent to each or cell voltage discharge lines adjacent to each other when a battery receiving space is left open or unfilled so as to complete the circuit around that empty receiving space. Claims 3-6 are rejected for depending on rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (US 2013/0057219 to Sakata).
	Regarding Claim 1, Sakata teaches:
a cell voltage monitoring circuit 3 that detects cell voltages of a plurality of chargeable and dischargeable battery cells 2 constituting an assembled battery by being connected in series and discharges the cell voltages of the battery cells so as to correspond to the battery cells (Fig. 1, paras 0038-0041)
connection lines 9 which are connected to positive electrodes and negative electrodes of the battery cells (Fig. 1, paras 0038-0042)
cell voltage detection lines that are branched from the connection lines, and are connected to the cell voltage monitoring circuit in order to discharge the cell voltages of the battery cells (Fig. 1 showing line heading into the voltage detection circuit)
and cell voltage discharge lines that are branched from the connection lines, and are connected to the equalization circuit 4 which is connected to the cell voltage monitoring circuit, in order to discharge the cell voltages of the battery cells (Fig. 1, para 0043)
	The limitation “first jumper resistors that are mounted or are not mounted” is here interpreted as a limitation of intended use. The circuit in Sakata appears to be capable of including jump resistors mounted on at least one line of a plurality of cell voltage detection lines and at least one line of a plurality of the cell voltage discharge lines, as desired.

    PNG
    media_image1.png
    1050
    800
    media_image1.png
    Greyscale

	Regarding Claim 6, Sakata teaches:
the battery system monitoring device above and a battery group that constitutes an assembled battery by connecting a plurality of battery cells in series (Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2013/0057219 to Sakata) in view of Firehammer (US 2012/0286794 to Firehammer et al.) and Chiku (US 2017/0162302 to Chiku).
	Regarding Claim 2, Sakata does not explicitly teach:
jumper resistors that are mounted at lines which connect the cell voltage detection lines adjacent to each other or the cell voltage discharge lines adjacent to each other when there is a depopulated battery slot
	Firehammer, however, from the same field of invention, regarding a battery monitoring system, teaches a series connection of indefinite size, wherein cell voltage monitor and balance circuit includes a depopulated battery cell monitor slot with zero ohm jump resistors 702/706 providing a conductive bridge between balance circuits (Fig. 7, para 0041).

    PNG
    media_image2.png
    570
    675
    media_image2.png
    Greyscale

9 taught in Sakata, with the motivation to provide a way of skipping around a depopulated slot without breaking the series connection in the assembly, as taught in Firehammer.
	It further would have been obvious, insofar as the claims 1 and 2 are read to refer to separate embodiments, wherein first jumper resistors are mounted at a cell detection line and at a voltage discharge line. Firehammer renders obvious the inclusion of zero ohm jump resistors at cell discharge lines in a serially connected assembly. Chiku, also from the same field of invention, regarding cell monitoring components, teaches a low resistance jump resistor (see abstract and Figs.) which is used on voltage detection lines to improve the accuracy of detection (see e.g. paras 0003-0008, etc.). It would have been obvious to one of ordinary skill in the art to use a jump resistor on the cell voltage detection line between the branch and the cell voltage detector in Sakata, with the motivation to improve sensing accuracy, as disclosed in Chiku.
	Regarding Claims 4-6, Firehammer further renders obvious:
the arbitrary placement of such zero ohm jump resistors anywhere or everywhere a depopulated battery cell slot is anticipated or desired, including at an intermediate voltage, at a high side voltage, or at a low side voltage
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0134115
US 2013/0095350
US 2014/0306662

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723